1    Anthony G. Buzbee* (TX Bar No. 24001820)(*pro hac vice pending)
     tbuzbee@txattorneys.com
2    Cornelia Brandfield-Harvey* (TX Bar No. 24103540)(Admitted Pro Hac Vice)
     cbrandfieldharvey@txattorneys.com
3
     THE BUZBEE LAW FIRM
4    600 Travis Street, Suite 7300, Houston, TX 77002
     Tel: (713) 223-5393
5
     Fax: (713) 522-5909
6
     Nicole C. Cusack (AK Bar No. 1511093)
7    nicole@cusacklawak.com
8    CUSACK LAW, LLC
     2665 East Tudor Road, Suite 202
9    Anchorage, AK 99507
10   Tel: (907) 903-4428
     Fax: (907) 222-5412
11
12   Charles Sturm* (TX Bar No. 1511093)(Admitted Pro Hac Vice)
     csturm@sturmlegal.com
13   STURM LAW PLLC
14   712 Main Street, Suite 900
     Houston, TX 77002
15   Tel: (713) 955-1800
16
     Attorneys for Plaintiffs
17
18                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA
19
20   THERESA DUTCHUK, ANNALISA        Case No.: 3:19-cv-00136-HRH
     HEPPNER, LIZ ORTIZ, RANNA WELLS,
21   NORMA JOHNSON, AND JANE DOE VI
22                                    PLAINTIFFS’         RESPONSE    IN
               Plaintiffs,
                                      OPPOSITION         TO    DEFENDANT
23                                    YESNER’S MOTION TO DISMISS
               vs.
24                                    ALL CLAIMS AGAINST HIM BY LIZ
                                      ORTIZ (FORMERLY “JANE DOE
25   DAVID YESNER, UNIVERSITY OF
                                      III”)
     ALASKA BOARD OF REGENTS AND
26   UNIVERSITY OF ALASKA SYSTEM,
27                 Defendants.
28

                                              1
        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                    CLAIMS AGAINST HIM BY
             Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                         Document    (FORMERLY  “JANE DOE
                                                        Filed 10/07/19    III”) 1 of 11
                                                                       Page
1       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S
          MOTION TO DISMISS ALL CLAIMS AGAINST HIM BY LIZ ORTIZ
2                       (FORMERLY “JANE DOE III”)
3
            COME NOW, Plaintiffs, and file this Response in Opposition to Defendant
4
     Yesner’s Motion to Dismiss All Claims Against Him by Liz Ortiz (Formerly “Jane Doe
5
6    III”) and would respectfully show this Court the following:
7                                I. FACTUAL BACKGROUND
8
            This action arises from Defendant University of Alaska’s deliberately indifferent
9
10   response to the severe and long running sexual harassment of graduate students by
11   University of Alaska’s professor and supervisor, Defendant David Yesner. Defendant
12
     University of Alaska’s failure to promptly and appropriately investigate and respond to
13
14   the harassment subjected Plaintiffs to retaliation and a hostile environment, effectively
15   denying them access to educational and professional opportunities. Further, Defendant
16
     University of Alaska’s employee, Defendant Yesner retaliated against Plaintiffs for
17
18   denying Defendant Yesner’s sexual advances, which Defendant University of Alaska

19   failed to prevent or take action against even after the Plaintiffs complained of Defendant
20
     Yesner’s behavior and notified Defendant University of Alaska, once the actions had
21
22   started. This malicious and intentional conduct has subjected Plaintiffs to significant and

23   pervasive reputational damage and emotional distress, destroying their careers and
24
     causing significant damage to their mental health. Their lives have been forever changed
25
     by Defendants’ actions.
26
27
28

                                                 2
        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                    CLAIMS AGAINST HIM BY
             Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                         Document    (FORMERLY  “JANE DOE
                                                        Filed 10/07/19    III”) 2 of 11
                                                                       Page
1                                     II. STANDARD OF REVIEW

2           A 12(b)(6) motion should not be granted “unless it appears beyond a doubt that the
3
     plaintiff can prove no set of facts in support of his claim which entitle him to relief.”
4
     Conley v. Gibson, 355 U.S. 41, 44-46 (1957). The question before the Court in examining
5
6    a 12(b)(6) motion is whether the plaintiff’s complaint states any valid claim for relief. Id.
7    Since federal courts simply require “notice pleading,” the Court construes a plaintiff’s
8
     pleading liberally, and lack of detail does not constitute a sufficient ground to dismiss a
9
10   complaint under Rule 12(b)(6). Strauss v. City of Chicago, 760 F.2d 765, 767 (7th Cir. 11
11   1985). To survive a challenge under Alaska R. Civ. P. 12(b)(6), it is enough that the
12
     complaint sets forth allegations of fact consistent with and appropriate to some
13
14   enforceable cause of action. Kollodge v. State, 757 P.2d 1024 (Alaska 1988). A motion
15   to dismiss under rule 12(b)(6) is “viewed with disfavor and is rarely granted.” Id.
16
     The strict standard of review under rule 12(b)(6) has been summarized as follows: “The
17
18   question therefore is whether in the light most favorable to the plaintiff and with every

19   doubt resolved in his behalf, the complaint states any valid claim for relief.” CHARLES
20
     A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND 18 PROCEDURE
21
22   § 1357, at 601 (1969); Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th 19

23   Cir. 2000). When attacked pursuant to Rule 12(b)(6), well-pled allegations in a complaint
24
     must be treated as true, and all reasonable inferences drawn in the plaintiff’s favor.
25
     Christie v. Standard Ins. Co., No. C 02-02520 WHA, 2002 U.S. Dist. LEXIS 22062 at *5
26
27   (N.D. Cal. July 19, 2002).
28

                                                  3
        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                    CLAIMS AGAINST HIM BY
             Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                         Document    (FORMERLY  “JANE DOE
                                                        Filed 10/07/19    III”) 3 of 11
                                                                       Page
1           Plaintiff Liz Ortiz has more than stated a valid claim for relief and therefore

2    Defendant Yesner’s Motion to Dismiss should be denied in its entirety.
3
                             III. ARGUMENT AND AUTHORITIES
4
            Defendant Yesner has argued that Plaintiff Ortiz has not pled a valid claim for
5
6    assault, battery or intentional infliction of emotional distress or “(sexual harassment for
7    that matter).”
8
             To date, Plaintiffs have removed intentional infliction of emotional distress
9
10   claims from the Complaint and Plaintiff Ortiz is not asserting a battery claim against
11   Defendant Yesner. Therefore, those arguments are now moot. Therefore, the only claim
12
     left that Plaintiff will address in this Response is assault and sexual harassment.
13
14           It is axiomatic that a Motion to Dismiss is to be judged by the four corners of the
15   Complaint and a court is limited to consideration of the Complaint’s allegations. Ashcroft
16
     v. Iqbal, 556 U.S. 662, 674, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009); American Dental
17
18   Ass’n v. Cigna Corp., 605 F.3d 1283, 1288–90 (11th Cir. 2010). At the Motion to

19   Dismiss stage, the “court must take the allegations as true, no matter how skeptical the
20
     court may be.” Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009). Defendant’s arguments for
21
22   the dismissal of Plaintiff’s claim for assault based on the fact that it is inadequately pled

23   fly in the face of the core principles for evaluating a Motion to Dismiss. Defendant is
24
     using the wrong procedural vehicle in a motion to dismiss to attack the merits of
25
     Plaintiff’s claims. That tactic is improper at the pleadings stage.
26
27            Regardless, Plaintiff has stated valid claims for assault (and sexual harassment
28
     for that matter).
                                                   4
        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                    CLAIMS AGAINST HIM BY
             Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                         Document    (FORMERLY  “JANE DOE
                                                        Filed 10/07/19    III”) 4 of 11
                                                                       Page
1               Furthermore, Plaintiff’s claims are timely under the statute of limitations as

2    Plaintiff asserted her claims within two years of the incidents.
3
     A.          Statute of Limitations.
4
                  Plaintiff has timely pled her claims for assault and sexual harassment1 as her
5
6    claims occurred after May 14, 2017 in October 2017 and later and the original Complaint
7    was filed within two years of the incident on May 15, 2019. Defendant concedes this
8
     point.
9
10                 Alaska Statute 09.10.070 reads as follows:
11                  Actions for torts, for injury to personal property, for certain statutory
12                  liabilities, and against peace officers and coroners to be brought in two
                    years.
13
14                  (a) Except as otherwise provided by law, a person may not bring an action (1)
                    for libel, slander, assault, battery, seduction, or false imprisonment, (2) for
15                  personal injury or death, or injury to the rights of another not arising on
16                  contract and not specifically provided otherwise; (3) for taking, detaining, or
                    injuring personal property, including an action for its specific recovery; (4)
17                  upon a statute for a forfeiture or penalty to the state; or (5) upon a liability
18                  created by statute, other than a penalty or forfeiture; unless the action is
                    commenced within two years of the accrual of the cause of action.
19
20                Because Plaintiff has brought her claims within two years of the cause of

21   action, her claims are timely.
22
                   The lascivious breast staring which Plaintiff alleges in the latest Complaint
23
24   occurred after May 14, 2017. Defendant Yesner would stare intently at Plaintiff’s breasts

25   during the geology classes in the Fall of 2017 and during other interactions.
26
27
     1
      The claim of sexual harassment has been categorized as personal injury by the 9th Circuit and Alaska courts. See
28   Mahan v. Arctic Catering, Inc., 133 P.3d 655, 658 (Alaska 2006).


                                                            5
          PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                      CLAIMS AGAINST HIM BY
               Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                           Document    (FORMERLY  “JANE DOE
                                                          Filed 10/07/19    III”) 5 of 11
                                                                         Page
1    B.      Assault.

2            Plaintiff has stated a valid claim for assault.
3
             As Defendant has cited in his Motion, Restatement (Second) of Torts, § 21, which
4
     has been referred to by Alaska courts, states as follows:
5
6            (1) An actor is subject to liability to another for assault if
7            (a) he acts intending to cause a harmful or offensive contact with the person of the
8            other or a third person, or an imminent apprehension of such a contact, and
9            (b) the other is thereby put in such imminent apprehension.
10
             (2) An action which is not done with the intention stated in Subsection (1,a) does
11           not make the actor liable to the other for an apprehension caused thereby although
12           the act involves an unreasonable risk of causing it and, therefore, would be
             negligent or reckless if the risk threatened bodily harm.
13
14   Restat 2d of Torts, § 21.
15           Alaska Stat. Sec. 11.41.230 states:
16
             Assault in the fourth degree.
17
18           (a) A person commits the crime of assault in the fourth degree if
                    (1) that person recklessly causes physical injury to another person;
19                  (2) with criminal negligence that person causes physical injury to another
20                  person by means of a dangerous instrument; or
                    (3) by words or other conduct that person recklessly places another
21                  person in fear of imminent physical injury.
22
23           No physical contact is required for an assault claim. Physical injury is not a
24
     required element of either assault or battery. The tort of assault is complete when the
25
     anticipation of harm occurs. Fuentes v. Cal. Dep’t of Corr., No. 1:17-cv-00745-EPG
26
27   (PC), 2018 U.S. Dist. LEXIS 52132 at *9-10 (E.D. Cal. Mar. 28, 2018). “An actor is
28
     subject to liability to another for battery if the actor intentionally engages in an act that
                                                     6
          PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                      CLAIMS AGAINST HIM BY
               Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                           Document    (FORMERLY  “JANE DOE
                                                          Filed 10/07/19    III”) 6 of 11
                                                                         Page
1    results in harmful or offensive contact with the person of another.” Mendez v. City of

2    Scottsdale, No. CV-12-285-PHX-GMS, 2012 U.S. Dist. LEXIS 126591 at *17 (D. Ariz.
3
     Sep. 6, 2012). “[A] claim for common-law assault requires an allegation that the
4
     defendant acted intentionally to cause a harmful or offensive contact and another person
5
6    is placed in imminent apprehension of the contact.” Id. “The two claims are the same
7    except that assault does not require the offensive touching or contact.” Id.
8
                Defendant’s conduct placed Plaintiff in fear of imminent physical injury. As
9
10   Plaintiffs’ latest Complaint alleges, Defendant Yesner acted intending to cause a harmful
11   or offensive contact with Plaintiff Ortiz or at the very least, an imminent apprehension of
12
     such contact. Plaintiff was put in such imminent apprehension. Contrary to Defendant’s
13
14   statements, Yesner did not merely stand in the doorway and enter the room without doing
15   anything. That statement is misleading and false. The latest Complaint alleges:
16
                One particularly unsettling incident occurred sometime in October 2017 on
17              campus when Plaintiff Ortiz was alone in a classroom performing a necropsy of a
18              bear for one of her courses. While she was performing work on the specimen,
                Defendant Yesner suddenly appeared in the doorway, intensely staring at Plaintiff
19              and standing in silence just watching her. Plaintiff was frozen with fear. Defendant
20              Yesner had positioned himself in a way so that Plaintiff’s egress from the room
                was completely blocked. She had no way out. Plaintiff managed to position herself
21              so that the table was in between Defendant and herself. Within a few minutes,
22              Defendant Yesner began to walk slowly towards Plaintiff in a threatening manner,
                still without saying anything. In an attempt to protect herself, Plaintiff chose to
23              jump over the bear carcass on the floor instead of going around the table so she
24              could be out of arms reach from Defendant. Plaintiff made a quick exit out of the
                room, running as far away as she could down the halls. The incident was branded
25              into Plaintiff’s memory, causing significant distress to this day.2
26
27
28
     2
         See First Amended Complaint (Dkt. 36), ¶ 94 on file with this Court.

                                                                7
           PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                       CLAIMS AGAINST HIM BY
                Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                            Document    (FORMERLY  “JANE DOE
                                                           Filed 10/07/19    III”) 7 of 11
                                                                          Page
1    To add insult to injury, Defendant knew Plaintiff would be alone in the classroom,

2    vulnerable and defenseless. The power imbalance was very much in play as Defendant
3
     was a renowned professor and a candidate for emeritus professor at the time of the
4
     incident. His reputation and standing within the archaeology community was very high.
5
6    He had significant influence in the community and could make or break a student’s career
7    with a recommendation or lack thereof. He had blocked the exit in such a way that
8
     Plaintiff felt trapped. He charged towards Plaintiff in a threatening manner, staring at
9
10   Plaintiff intensely. Yesner caused Plaintiff so much fear and distress that she was forced
11   to actually jump over the bear carcass and dash out of the room in order to avoid him
12
     harming her. These are not actions one would take if she did not believe she was in
13
14   danger. These are actions taken by someone who is afraid for her safety and the evidence
15   will show this to be true. Similarly, the actions taken by Defendant Yesner were ones
16
     intended to cause harmful contact and put the other person in imminent apprehension of
17
18   such contact. Defendant has not cited to any case that holds that Defendant’s actions as

19   described above do not constitute assault.
20
             Due to Defendant’s actions, Plaintiff has suffered significant mental trauma that
21
22   continues to this day. Plaintiff is currently seeking counseling. She has experienced

23   debilitating panic attacks as well as anxiety and major depression from which she may
24
     never recover.
25
             Plaintiff has sufficiently pled a claim for assault. Defendant’s Motion is meritless
26
27   and must be denied.
28
     B.      Sexual Harassment.
                                                  8
          PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                      CLAIMS AGAINST HIM BY
               Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                           Document    (FORMERLY  “JANE DOE
                                                          Filed 10/07/19    III”) 8 of 11
                                                                         Page
1            Defendant certainly engaged in actions of a sexual nature that constitutes sexual

2    harassment. Plaintiff pled in the Complaint that Defendant would stare lasciviously at her
3
     breasts and make inappropriate comments as he sat behind her in geology classes.
4
             Defendant’s Motion should be denied.
5
6    C.      Plaintiff should be given leave to replead if the Court dismisses any of her
             claims.
7
8            Although Plaintiff is confident that the claims Defendant Yesner argues should be
9    dismissed state a valid claim under the applicable law, if this Court should dismiss any of
10
     the claims, Plaintiff would respectfully ask that she be given leave to re-plead any of
11
12   them. Leave is particularly appropriate as the crux of most of Defendant’s arguments
13   center around deficiencies in pleading sufficient facts in support of certain claims.
14
     Generally, leave to amend under Federal Rule of Civil Procedure 15(a) is given freely.
15
16   Foman v. Davis, 371 U.S. 178, 182 (1962); Saewitz v. Lexington Ins. Co., 133 F. App’x

17   695, 699 (11th Cir. 2005) (per curiam).
18
                               IV. CONCLUSION AND PRAYER
19
20           For the reasons stated above, Liz Ortiz’s claims should be upheld and Defendant

21   Yesner’s Motion to Dismiss should be denied in its entirety. Plaintiff has properly pled
22
     the claim of assault (and sexual harassment for that matter). In the alternative, Plaintiff
23
24   respectfully asks that Plaintiff be afforded the opportunity to amend the pleading if the

25   Court so orders. A motion to dismiss is a harsh measure that abrogates Plaintiff’s rights to
26
     due process of law in the courts and should be disfavored. Plaintiff seeks all other relief
27
     to which Plaintiff may be entitled.
28

                                                  9
          PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                      CLAIMS AGAINST HIM BY
               Case 3:19-cv-00136-HRH        LIZ ORTIZ41
                                           Document    (FORMERLY  “JANE DOE
                                                          Filed 10/07/19    III”) 9 of 11
                                                                         Page
1    DATED: October 7, 2019.
2
3
4                                                 Respectfully submitted,

5                                                 By: /s/ Cornelia Brandfield-Harvey
                                                  Anthony G. Buzbee
6
                                                  (Pro Hac Vice Admission Pending)
7                                                 Attorney in Charge
                                                  Texas Bar No. 24001820
8
                                                  Federal Bar No. 22679
9                                                 Cornelia Brandfield-Harvey
                                                  (Admitted Pro Hac Vice)
10                                                Texas Bar No. 24103540
11                                                Federal Bar No. 3323190
                                                  THE BUZBEE LAW FIRM
12                                                600 Travis Street, Suite 7300
13                                                Houston, Texas 77002
                                                  Tel: (713) 223-5393
14                                                Fax: (713) 522-5909
15
                                                  Nicole C. Cusack (AK Bar No. 1511093)
16                                                CUSACK LAW, LLC
17                                                2665 East Tudor Road, Suite 202
                                                  Anchorage, AK 99507
18                                                Tel: (907) 903-4428
19
                                                  Charles Sturm
20                                                (Pro Hac Vice Admission Pending)
21                                                STURM LAW PLLC
                                                  Texas Bar No. 1511093
22                                                Federal Bar No. 21777
23                                                712 Main Street, Suite 900
                                                  Houston, Texas 77002
24                                                Tel: (713) 955-1800
25
                                                  ATTORNEYS FOR PLAINTIFFS
26
27
28

                                             10
       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                   CLAIMS AGAINST HIM Document
           Case 3:19-cv-00136-HRH      BY LIZ ORTIZ
                                                 41(FORMERLY   “JANE DOE
                                                      Filed 10/07/19     III”)10 of 11
                                                                      Page
1                                  CERTIFICATE OF SERVICE

2           I hereby certify that on October 7, 2019 I filed a true and correct copy of the
     foregoing document with the Clerk of the Court for the United States District Court –
3
     District of Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-
4    HRH who are registered CM/ECF users will be served by the CM/ECF system.
5
                                                   /s/ Cornelia Brandfield-Harvey
6                                                  Cornelia Brandfield-Harvey
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              11
       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT YESNER’S MOTION TO DISMISS ALL
                   CLAIMS AGAINST HIM Document
           Case 3:19-cv-00136-HRH      BY LIZ ORTIZ
                                                 41(FORMERLY   “JANE DOE
                                                      Filed 10/07/19     III”)11 of 11
                                                                      Page
